Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, and 8 are objected to because of the following informalities:
In claim 1, line 6, the limitation “a primary” should be “the primary”  in reference to its antecedent basis.
In claim 8, line 6, the limitation “a primary” should be “the primary”  in reference to its antecedent basis.
     Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10757751 B2  in view of  Kamran Etemad US 20080287068 A1 . 



Instant claims
Patented claims
  1. A method for operating a mobile station in a wireless communication system using a plurality of Frequency Assignments (FAs), the method comprising:


 receiving a first Media Access Control (MAC) control message on a Primary (P)-FA which requests to suspend use of a first Secondary (S)-FA of one or more S-FAs while communicating over a Primary (P)-FA and the one or more S-FAs; communicating over at least the P-FA and excluding the first S-FA; receiving a second MAC control message on the primary (P)-FA which requests to resume 

2. The method of claim 1, wherein the first MAC control message comprises at least one of indication information of the first S-FA and off duration of the first S-FA, wherein the indication information comprises at least one of frequency information of the first S-FA, an index of the first S-FA, and an S-FA bitmap representing the first S-FA. 

3. The method of claim 2, wherein the first MAC control message comprises information requesting to use an FA other than the first S-FA and indication information of the other FA. 

4. The method of claim 1, wherein the first MAC control message comprises part of a sleep response message which 

5. The method of claim 1, further comprising sending a third MAC control message which comprises a response for the request to resume use of the first S-FA. 

6. The method of claim 5, further comprising: after sending the third MAC control message, preparing to use the first S-FA; and when the preparation is completed, sending an S-FA readiness indicator. 

7. The method of claim 5, further comprising: before sending the third MAC control message, preparing to use the first S-FA; and when the preparation is completed, sending the third MAC control 

8. A mobile station for operating in a wireless communication system using a plurality of Frequency Assignments (FAs), the mobile station comprising at least a receiver and a controller, the receiver and the controller configured to: receive, by the receiver, a first MAC control message on a Primary (P)-FA which requests to suspend use of a first Secondary (S)-FA of one or more S-FAs while communicating over a Primary (P)-FA and the one or more S-FAs; and control, by the controller, communication over at least the P-FA and excluding the first S-FA, receive, by the receiver, a second MAC control message on the Primary (P)-FA which requests to resume use of the first S-FA, and control, by the controller, 

9. The mobile station of claim 8, wherein the first MAC control message comprises at least one of indication information of the first S-FA and off duration of the first S-FA, wherein the indication information comprises at least one of frequency information of the first S-FA, an index of the first S-FA, and an S-FA bitmap representing the first S-FA. 

10. The mobile station of claim 9, wherein the first MAC control message comprises information requesting to use an FA other than the first S-FA and indication information of the other FA. 

11. The mobile station of claim 8, wherein the first MAC control message comprises part of a sleep response message which 

12. The mobile station of claim 8, wherein the mobile station further comprises a transmitter, the transmitter configured to: send a third MAC control message which comprises a response for the request to resume use of the first S-FA. 

13. The mobile station of claim 12, wherein the controller and the transmitter are further configured to: after the third MAC control message is transmitted, prepare, by the controller, to use the first S-FA; and when the preparation is completed, send, by the transmitter, an S-FA readiness indicator. 



wherein each Frequency Assignment (FA) of the plurality of FAs comprises at least a portion of a frequency band, the method comprising: 

receiving a first Media Access Control (MAC) control message which requests to suspend use of a first Secondary (S)-FA of one or more S-F As while communicating over a Primary (P)-FA and the one or more S-F As; communicating over at least the P-FA and excluding the first S-FA; receiving a second MAC control message which requests to resume use of the first S-FA; 

   
 2. The method of claim 1, wherein the first MAC control message comprises at least one of indication information of the first S-F A and off duration of the first S-F A, wherein the indication information comprises at least one of frequency information of the first S-FA, an index of the first S-FA, and an S-FA bitmap representing the first S-FA. 

    3. The method of claim 2, wherein the first MAC control message comprises information requesting to use an FA other than the first S-F A and indication information of the other FA. 

    4. The method of claim 1, wherein the first MAC control message comprises part of a sleep response message which informs 

    5. The method of claim 1, further comprising sending a third MAC control message which comprises a response for the request to resume use of the first S-F A. 

    6. The method of claim 5, further comprising: after sending the third MAC control message, preparing to use the first S-F A; and when the preparation is completed, sending an S-F A readiness indicator. 

    7. The method of claim 5, further comprising: before sending the third MAC control message, preparing to use the first S-F A; and when the preparation is completed, sending the third MAC control message to respond to the request to 

    8. A mobile station for operating in a wireless communication system using a plurality of Frequency Assignments (FAs), wherein each Frequency Assignment (FA) of the plurality if FAs comprises at least a portion of a frequency band, the mobile station comprising at least a receiver and a controller, the receiver and the controller configured to: receive, by the receiver, a first MAC control message which requests to suspend use of a first Secondary (S)-F A of one or more S-F As while communicating over a Primary (P)F A and the one or more S-FAs; and control, by the controller, communication over at least the P-FA and excluding the first SFA, receive, by the receiver, a second MAC control message which requests to resume use of the first S-F A, and control, by the controller, 

    9. The mobile station of claim 8, wherein the first MAC control message comprises at least one of indication information of the first S-F A and off duration of the first S-F A, wherein the indication information comprises at least one of frequency information of the first S-F A, an index of the first S-FA, and an S-FA bitmap representing the first S-FA. 

    10. The mobile station of claim 9, wherein the first MAC control message comprises information requesting to use an FA other than the first S-F A and indication information of the other FA. 

    11. The mobile station of claim 8, wherein the first MAC control message comprises part of a sleep response message 

    12. The mobile station of claim 8, wherein the mobile station further comprises a transmitter, the transmitter configured to: send a third MAC control message which comprises a response for the request to resume use of the first S-F A. 

    13. The mobile station of claim 12, wherein the controller and the transmitter are further configured to: after the third MAC control message is transmitted, prepare, by the controller, to use the first S-F A; and when the preparation is completed, send, by the transmitter, an S-F A readiness indicator. 

    14. The mobile station of claim 12, wherein the controller and the transmitter 


	The difference between instant claim 1 and patented claim 1 is as follow:
Instant claims do not specify in the preamble the limitation “wherein each Frequency Assignment (FA) of the plurality if FAs comprises at least a portion of a frequency band”.
	Second the difference between instant claim 1 and patented claims 1 is that instant claim 1 clearly specifies using primary FA for the MAC messages. Parent claim does not specify using the P-FA for the MAC messages, however, taking patented claim as a whole, there is no criteria that distinguish a P-FA and a S-FA, because, it is known that a primary FA is usually used  for control signaling with regard to secondary FA. Nevertheless, Kamran discloses using a primary carrier for MAC messaging, paragraph [0018], and primary carrier may comprise of all common control channels to communicate control information as well as user data, see [0008].

    	As to the missing preamble limitation, claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Claims 2-14 are rejected for the same reasons as indicated above with regard to claim 1, since they are affected by the same differences.
	Note:
The reference to Kamran Etemad   is considered pertinent to the claimed subject matter. The only difference is that instant independent claims 1 and 8 are directed to the resumption of the same (S)-FA. Stated differently, Kamran may be an anticipating reference in the case the (S)-FA is not the same (S)-FA previously used.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/24/2021